     Case 4:19-cv-04264 Document 1-2 Filed on 10/30/19 in TXSD Page 1 of 27


                                     EXHIBIT A
                                  EXHIBIT A
                           LIST OF ATTORNEYS/PARTIES

1.     Daniel P. Barton
       dbarton@bartonlawgroup.com
       Wayne D. Collins
       wcollins@bartonlawgroup.com
       THE BARTON LAW FIRM
       1201 Shephard Drive
       Houston, Texas 77007
       (713) 227-4747 – Telephone
       (713) 621-5900 – Facsimile
       Attorneys for Plaintiff

2.     Dale M. “Rett” Holidy
       rholidy@germer.com
       James A. Tatem, III
       jtatem@germer.com
       GERMER PLLC
       America Tower
       2929 Allen Parkway, Suite 2900
       Houston, Texas 77019
       (713) 650-1313 – Telephone
       (713) 739-7420 – Facsimile
       Attorneys for Defendant



                           INDEX OF DOCUMENTS FILED
                             WITH REMOVAL ACTION

            SANDRA FORBES, GILLERMO MUSSO, WILLIAM COLLINS AND
               ABRAHAM AGUIRRE VS. STATE FARM LLOYDS

             (a)    Plaintiff’s Original Petition
             (b)    Return Citation for State Farm
             (c)    Defendant State Farm Lloyds’ Original Answer
             (d)    Docket Sheet
Case 4:19-cv-04264 Document 1-2 Filed on 10/30/19 in TXSD Page 2 of 27


                                        EXHIBIT A                                                    9/21112019 4:49 PM
                                                                           Marifyn Burgess - distdct Clerk Harris,Tounty
                                                                                               Envelopallo.37006488
                           Lll 19-68601            /      COu~. ®~~
                                                                                                   By: Carolina Satgado
                                                                                              Filed: 9l20/2019 4:49 PM

                                       CAUSE NO.

 SANDRA FORBES, GiLLER11+I0 iVIUSSO, §                      1N T1iE DISTRICT COURT OF
 OVILLlA1VY COLLINS aiid ABRAHAIVI   §
 AGUIRRE                             §
                                                      §
          Plainta ffs,                                §
                                                      §
 V.                                                 §
                                                    §       g1ARRIS COUNTY, TEXAS
 S'TATE FAItVI LLOYDS                               §
                                                      §
          ne,fenJrant.                              §       _.TUDICIAL DISTRICT

                            PLAIN'i IFF'S ORIGINAL PETITION

           SANDRA FORBES ("FORBES"), GILLERMO NfUSSO ("MUSSO"), WILLIAM

COLLINS ("COLLINS"), ABRAHAM AGUIEZRE ("ACQUIItE") (Collectively "Plaintiffs"),

complains of STATE FARIVI LLOYDS and (Defendant) and respectfully shows as follows:

                                           L
                                DISCOVERY CONTROL PLAN

l.     Plaintiffs intend for discovery to be conducted under Level 3 of Rule 190 of the Texas

Rules of Civil Procedure. This case involves complex issues and will require extensive discovery.

Therefore, Plaintiff asks the court to order that discovery be conducted in accordance witli a

discovery control plan tailored to the circumstances of this suit.

                                          II.
                             PARTgES AND PROCESS SERVICE

2.     Plaintiff(s) reside in Harris County, Texas.

3.     Defendant State Farm Lloyds (State Farm) is an insurance company engaging in the

business of insurance in Texas. This defendant may be served witli process through its registered

agent Corporation Service Company, 211 East 7th Street, Suite 620, Austin, Texas 78701. The

Clerk is renuested to issue Citations, immediately.
Case 4:19-cv-04264 Document 1-2 Filed on 10/30/19 in TXSD Page 3 of 27


                                         EXHIBIT A

                                                 III.    r

                                          .TUIaISIIICTI®N

4.        Plaintiffs seek monetary relief over $1,000,000, excluding interest and costs. Such

damages sought are within the jurisdictional limits of the court. Plaintiffs contend that the

determination of damages is within the sole discretion of the Judge and Jury, but makes stipulation

as required by TEx.R.C1V.P. 47.

 5.       The court has jurisdiction over Defendant State Farm because this Defendant engages in

the business of insurance in Tex.as, and because Plaintiff"s causes of action arise out of this

Defendant's business activities in Texas.

                                                I V.
                                              VENUE

 6.       Venue is proper in Harris County County, Texas, because the insured Properties giving rise

to this cause of action is situated in Harris County, Texas. TEx.CTV.PttAc.REivt.CoDE § 15.032.

                                          V.
                           N®TICE AN® CONDITI®NS P12ECEI)ENT

 7.       Defendants have been provided notice, in writing, of the Claims made by Plaintiff in this

petition, including Plaintiffs actual damages in the rnanner and fonn required.

 8.       All conditions precedent necessary to maintain this action and the Claims under the Policy

have been performed, occun•ed, or h.ave been waived by Defendants; and/or Defendants are

otlierwise estopped from raising any conditions precedent due to Defendant's prior breach of the

insurance contract.

                                                VI.
                                               FACTS

     9.   Plaintiffs are owners of certain real Properties with improvement (including Plaintiffs'

homes):


State Ifnrrn Llo,ycls                                                                        Page 2
Case 4:19-cv-04264 Document 1-2 Filed on 10/30/19 in TXSD Page 4 of 27


                                        EXHIBIT A

         a.         SANDRA FORBES, 3910 LOCHIVTIRE LN., HOUSTON, TX 77039;

          b.        GILLERMO IVIUSSO, 1507 DAVON LN., HOUSTON, TX 77058

          C.        WILLIAM COLLINS, 6202 STAR LAKE HUMBLE, TX 77396; and

          d.         ABRAHAlVI AGUIILRE 6330 FRENCH CHATEAU HOUSTON TX 77088.

(the "Properties"). The Properties was insured by insurance po.licy number issued by Defendant

State Farm (the "Policy"). Plaintiffis the owner of the Policy aiid the named insured on the Policy.

10.       On or about during the time ofHurricane Harvey, or anotlier time when the Policy was 'sn

effect, a severe storm caused substantial damage to the Properties and constittited a covered Ioss

under the Policy. After the loss, Plaintiff made a Claims and demand for payment on Defendant

State Farm for damages to the Properties and other damages covered by the terms of the Policy

(the "Claims"). After Plaintiff made the Claims, Defendant State Farm assigzied or otlienvise

retained its eniployees and/or agents Defendant Adjustors to work on Plaintiff's Cl.aims. All

Defendants failed to comply wit.h the Policy, the Texas Instarance Code and Texas law in handling

Plaintiff's Claims. Further, Defendant State Farm has refused to pay all amotuits due and owing

under the Policy for the Claims.

11.      Defendant Adjustors made numerous errors in estimating the value of Plaintiffs Claims,

all of which were designed to intentionally rninimize and underpay the loss incurred by Plaintiff.

Defendant Adjustors failed to fully duantify Plaintiff's damages, thus demonstrating that this

defendant did not conduct a thorough investigation of Plaintiff's Claims. Defendant conducted a

substandard investigation of Plaintiff's Claims, evidenced by the estimate issued by Defendatit

Adjustors and relied upon by Defendant Adjustors. The damage estimate failed to include all

damages to Plaintiff's Properties. The damages Defendant Adjustors included in the estimate were

grossly undervalued and did not allow for adequate funds to cover the cost of repairs to all the



State 1'C1P'Y11 Llob'd.c                                                                     Pagc 3
Case 4:19-cv-04264 Document 1-2 Filed on 10/30/19 in TXSD Page 5 of 27


                                         EXHIBIT A

damages sustained. Defeiidatits failed to thoroughly review aiid properly supervise the adjustment

of the Claims, including the inspection of the Properties, which ultimately led to approving an

improper adjustment and an inadequately unfair settlement of Plaintiff's Claims. Further,

Defendant Adjustors knowingly and intentionally overlooked damages at the Properties and used

an inadequate and biased investigation as the basis for erroneously denying a portion of Plaintiff's

Claims. Because ofDefendant Adjustor's conduct, Plaintiff's Claims was underpaid and partially-

denied.

12.       Defendant State Farm faiied to perform its contractual duties to adequately compensate

Plaintiff under the terms of the Policy. Specifically, Defendant State Farm refused to pay the full

proceeds owed under the Policy, although due demand was made for proceeds to be paid in an

amount sufficient to cover the damaged Properties and all conditions precedent to recovery upon

the Policy in question had been satisfied by Plaintiff. Defendant State Farm's coiiduct constitutes

a breach of the contract between Defendant State Fann and Plaintiff.

13.       All Defendants misrepresented to Plaintiff that much of the damage to the Properties was

not covered under the Policy, even though the damage was covered by the Policy. Defendants'

conduct constitutes a violation of TEx.INs.CODE §541.060(a)(1).

14.       All Defendants failed to attempt in good faith to effectuate a prompt, fair, and equitable

settlement of Plaintiff's Claims, when State Farm's liability was reasonably clear. Defendants'

conduct constitutes a violation of TEx.INS.CoDE §541.060(a)(2)(a).

15.       All Defendants failed to explain to Plaintiff the reasons for their offer of an inadequate

settlement. Specifically, Defendants failed to offerPlaintiff adequate compensation, without any

explanation why full payment was not being made. Furthermore, All Defendants did not

communicate that any future settlements or payments would be forthcoming to pay for the entire



State Fen•m IJovcls                                                                          Page 4
Case 4:19-cv-04264 Document 1-2 Filed on 10/30/19 in TXSD Page 6 of 27


                                        EXHIBIT A

loss covered under the Policy, nor did Defendants provide any explanation for the failure to

adequately settle Plaintiff's Claims. Defendants' conduct constitutes a violation of TEx.1NS.CODE

§541.060(a)(3).

16.      All Defendants failed to affirm or deny coverage of Plaintiff's Claims within a reasonable

time. Specifically, Plaintiff did not receive timely indication of acceptance or rejection, regarding

the full and entire Claims, in writing from Defendants. Defendants' conduct constitutes a violation

of TBx.I1vS.CODE §541.060(a)(4).

17.      All Defendants refused to fully compensate Plaintiff for the Claims witliout conducting a

reasonable investigation ofthe Claims. Rather, Defendants perfornied an unreasonable outcome-

oriented investigation of Plaintiff's Claims, which resulted in a biased, unfair and inequitable

evaluation of Plaintiff's Claiins. Defendants' conduct constitutes a violation of TEXItvS.CoDE

§541.060(a)(7).

18.      Defendant State Farm failed to meet its obligations under the Texas Insurance Code

regarding the timely acknowledgernent of Plaintiff's Claims, beginning an investigation of

Plaintiff's Claims and requesting al.l information reasonably necessary to investigate Plaintiff s

Claims within the statutorily mandated time of receiving notice of Plaititiff's Claims. Defendant

State Farm's conduct constitutes a violation of TEx.INs.CoDE §542.055.

19.      Defendant State Farm failed to accept or deny Plaintiff"s full and entire Claims within the

statutorily mandated time of receiving all necessary inforination. Defendant State Farm's conduct

constitutes a violation of TEX.INS.CoDE §542.056.

20.      Defendant State Farm failed to meet its obligations under the Texas Insurance Code

regarding payment of Claims without delay. Specifically, Defendant State Farm has delayed ful.l

payment of Plaintiff's Claims longer than allowed and, to date, Plaintiff has not yet received full



S'tcrte Tarisr I,loyds                                                                        Page 5
Case 4:19-cv-04264 Document 1-2 Filed on 10/30/19 in TXSD Page 7 of 27


                                         EXHIBIT A

payment for Plaintiff's Claims. Defendant State Fat-m's conduct constitutes a violation of

TEx.1Ns.00DE §541.058.

21.       From and after the time Plaintiffs Claims was presented to Defendant State Farm, the

liability of Defendant State Farm to pay the full Claims in accordance with the terns of the .Policy

was reasonably clear. However, Defendant State Farm has refused to pay Plaintiff in full, despite

there being no basis whatsoever on which a reasonable insurance company would have relied on

to deny the full payment. Defendant State Farm's conduct constitutes a breach of the common law

duty of good faith and fair dealing.

22.       All Defendants knowingly or recklessly tnade false representations, as described above, as

to material facts andior knowingly concealed material information from Plaintiff.

23.       Because of ali Defendants' wrongful acts and omissions, Plaintiff was forced to retain the

professional services of the law firm who is representing Plaintiff with respect to these causes of

action.

                                        VII.
                CAITSES €1F ACTiDN AGAINST DEFEI,TDANT STATE FARM

24.       Defendant State Farm is liable to Plaintiff for intentional. breacli of contract, as well as

intentional violations of the Texas Insurance Code and intentional breach of the common law duty

of good faith and fair dealing.

          A.     Breach of Contxact.

25.       The Policy is a valid, binding and enforceable contract between Plaintiff and Defendant

State Farm. Defendant State Farm breached the contract by refusing to perform its obligations

under the terms of the Policy and pursuant to Texas law. Defendant State Farm's breach

proximately caused Plaintiff injuries and damages. All conditions precedent required under the




Stute Fczr•m Lloycl.s                                                                          Page 6
Case 4:19-cv-04264 Document 1-2 Filed on 10/30/19 in TXSD Page 8 of 27


                                       EXHIBIT A

Policy have been performed, excused, waived or otherw-ise satisfied by Plaintiff, or Defendant is

estopped from raising the issue due to Defendant's prior breach of the insurance contract.

        B.       Noncompli:ance With 'I'exas Insearance Code: Unfair Settternent Practices.

26.     The conduct, acts, and/or omissions by Defendant StateFarm constituted Unfair Settlement

Practices pursuant to TEx. INs. CoDE.§541.060(a). All violations under this article are made

actionable by TEx:INs.CODE §541 .151.

27.     Defendant State Farm's unfair settiement practice, as described above, of misrepresenting

to Plaintiff material facts relating to the coverage at issue, constitutes an unfair method of

competition and an unfair and deceptive act or practice in the business of insurance. TEx.INs.CODE

§541.060(1).

23.     Defendant State Farm's unfair settlement practice, as described above, of failing to attempt

in good faitli to effectuate a prompt, fair, and equitable settlement of the Claims, even though

Defendant State Farm's liability under the Policy was reasonably clear, constitutes an unfair

method of competition and an unfair and deceptive act or practice in the business of insurance.

TEA.INs.CODE §541.060(2)(A).

29.     Defendant State Farm's unfair settlement practice, as described above, of failing to

prornptly provide Plaintiff with a reasonable explanation of the basis in the Policy, in relation to

the facts or applicable law, for its offer of a compromise settlement of the Claim.s, constitutes an

unfair method of competition and an unfair and deceptive act or practice in the business of

insurance. TEx.INS.CoDE §541.060(3).

30.     Defendant State Farm's unfair settlement practice, as described above, of failing within a

reasonable time to affirm or deiiy coverage of the Claims to Plaintiff or to submit a reservation of




State F'nrili LIoyds                                                                         Page 7
Case 4:19-cv-04264 Document 1-2 Filed on 10/30/19 in TXSD Page 9 of 27


                                          EXHIBIT A

rights to Plaintiff, constitutes an unfair method of competition and an unfair and deceptive act ot-

practice in the business ofinsurance. TEx.INS.CoDE §541.060(4).

31.       Defendant State Farm's unfair settlement practice, as described above, of refusing to pay

Plaintiff's Claims without conducting a reasonable investigation, constitutes an unfair method of

competition and an unfair and deceptive act or practice in the business ofinsurance. TEX.INS.CUDE

§541.060(7).

32.       Defendant State Farm's conduct described above compelled Plaintiff to initiate a lawsuit

to recover amounts due under its policv by offering substantially Iess than the amount ultimately

recovered. Defendant State Farm refused to even offer more than its own grossly undervalued

estirnates despite actual damages which were much greater. This continued failure compelled

Plaintiff to file suit. TEx.INs.CoaE §542.003(5)_

          C.        Proirapt Payment ®f Claims Violations.

33.       The Claims is a Claims under an insurance policy with Defendant State Fann of which

Plaintiff gave Defendant State Farm proper notice. Defendant State Fann is liable for the Claims.

Defendant State Farm violated the prompt payment of Claims provisions of TEx. INS. CouE S

542.051, et seq. by:

          a) Failing to acknowledge receipt of the Claims, commence investigation of the Claims,
             and/ or request from PIaintiff all items, statements, and forms that Defendant State Farm
             reasonably believed would be required within the time constraints provided by TEX.
             INs. CODE §542.055;

          b) Failing to notify Plaintiff in writing of its acceptance or rejection of the Claims within
             the applicable tinie constraints provided by TEk. INS. CoDE §542.056; and/or by

          c) Delaying payment of the Claims following Defendant Sta.te Farm's receipt of all items,
             statements, and forms reasonably requested and recluired, longer than the ainount of
             time provided by TEx. INs. CoDE §542.058.

34.       Defendant State Farm's violations of these prompt payment of Claims provisions of the



.,S'tate Fariii Llo,ycls                                                                        Page 8
Case 4:19-cv-04264 Document 1-2 Filed on 10/30/19 in TXSD Page 10 of 27


                                        EXHIBIT A

Texas Insurance Code are made actionable by TEx.IN5.CoDE §542.060.

       D.      13reach Of Tiie Dnty Of Good Faith And Fair Dealing.

35.     Defendant State .Farm breaclied the common law duty of good faith and fair dealing owed

to Plaintiff by denying or delaying payment on the Claims when Defendant State Farm knew or

should have known that its liability to Plaintiff was reasonably clear. Defendant State Farm's

conduct proximately caused Plaintiff injuries and damages.

                                           Vfli.
                                CAUSES OF AC'ITON AGAINST                              r
                                  DEFENDANT A)[DJUSTOItS

36.    Defendant Adjustors is an insLirance adjuster that was assigned or othenvise engaSed by

Adjustors to adjust the Claims.

       A.      Noncompliance With Texas Insurance Code: Unfair Settlement Practices.

37.    The conduct, acts, and/or omissions by Defendant Adjustors, while adjusting the Claims

constituted Unfair Settlement Practices pursuant to TEx. INS. CoDE.§541.060(a), All violations

under this article are made actionable by TEx.INS.CODE §541.151.

38.    Defendant Adjustors is individually liable for unfair and deceptive acts, irrespective of the

fact this Defendant was acting on behalf of Defendant Adjustors, because Defendant Adjustors is

a"person" as defined by TEx.INS.CODE §541.002(2). The term "person" is defined as "any

individual, corporation, association, partnership, reciprocal or interinsurance exchange, .Lloyds

plan, fraternal benefit society, or other legal entity engaged in the business of insurance, including

an agent, broker, acjrrster or life and health insurance counselor." TEx.INS.CODE §541.002(2)

(eniphasis added). (See also Liberty Mutuer! Inslranee Co. ►~ Garrisarr Contrczctors, IF1G., 966

S.W.2d 482, 484 (Tex.1998)(holding an insurance company employee to be a"person" for the




Stafe Tarm Llovds                                                                              Pa-ge 9
Case 4:19-cv-04264 Document 1-2 Filed on 10/30/19 in TXSD Page 11 of 27


                                        EXHIBIT A

purpose of bringing a cause of action against them under the Texas Insurance Code and subjecting

them to individual liability).

39.     The unfair settlement practices of Defendant Adjustors, as described above, in

misrepresenting to Plaintiff material facts relating to the coverage at issue, constitutes an unfair

rnethod of competition and an unfair and deceptive act or practice in the business of insurance.

TE,X.Urs.CoDE §541.060(1).

40.     The unfair settlement practices of Defendant Adjustors, as described above, in failing to

attempt in good faith to effectuate a prompt, fair, and equitable settlement of the Claims, even

though liability under the Policy is reasonably clear, constitutes an unfair method of competition

and an unfair and deceptive act or practice in the business of insurance.            TEx.INs.CODE

§541.060(2)(A)_

41.     The unfair settlement practices of Defendant Adjustors, as described above, in failing to

promptly provide the Plaintiff with a reasonable explanation of the basis in the Policy, in relation

to the facts or applicable law, for the offer of a compromise settlement of Plaintiffs Claims,

constitutes an unfair method of competition and an unfair and deeeptive act or practice in the

business of insurance. TEx.INS.CODE §541.060(3).

42.     The unfair settlement practices of Defendant Adjustors as described above, in failiiig within

a reasonable time to affirm or deny coverage of the Clainis to Plaintiff or to submit a reservation

of rights to Plaintiff, constitutes an unfair method of competition and an unfair and deceptive act

or practice in the business of insurance. TEx.INs.CoDE §541.060(4).

43.     The unfair settlement practices of Defendant Adjustors, as described above, in refusing to

pay Plaintiff's Claims without conducting a reasonable investigation, constitutes an unfair metUod




State Farisr Lloycts                                                                         PagL 10
Case 4:19-cv-04264 Document 1-2 Filed on 10/30/19 in TXSD Page 12 of 27


                                         EXHIBIT A

of competition and an unfair aiid deceptive act or practice in the business of insuraiice.

TEx.1Ns.CoDB §541.060(7).

44.     The unfair settlement practices of Defendant Adjustors, as described above, compelled

Plaintiff to initiate a lawsuit to recover amounts due under its policy by offering substantiall_y less

than the amount ulfiimately recovered. Defendant Adjustors refused to even offer more than their

own grossly undervalued estimates despite actual damages which were much greater. This

continued failure compelled Plaintiff to file suit. TEx.iNs.CoDE §542.003(5).

                                               IX.
                                          >ECN®V4+LEDGE

 45.    Each of the Defendants' acts described above, together and singularly, was done

"knowingly" a.s that term is used in the Texas lnsurance Code and was a producing cause of

Plaintiff s darnages described herein.

                                                X.
                                             DAMAGES

46.     Plaintiff will show that all the aforementioned acts, taken together or singulariy, constitute

the producing causes of the damages sustained by Plaintiff.

47.     For breach of contract, Plaintiffis entitled to regain the benefrt ofPlaintiff's bargain, which

is the amouiit of Plaintiff's Claims, together with attorney fees.

48.     For nonconipliance with the Texas Insurance Code, Unfair Settlement Practices, Plaintiff

is entitled to actual dainages, which include the loss of the benefits that should have been paid

pursuant to the Policy, mental anguish, court costs and attorney's fees. For knowing conduct of

the acts coniplained of, Plaintiff asks for three times Plaintiff's actual damages. TEx.INS.CoDE

§541.152.




Stctte Farnr Lloycls                                                                           Page l i
Case 4:19-cv-04264 Document 1-2 Filed on 10/30/19 in TXSD Page 13 of 27


                                        EXHIBIT A

49.    For noncompliance with Texas Insurance Code, Prompt Payment of Claims, Plaintiff is

entitled to the amount of Plaintiff's Claims, as weli as eighteen (18) percent interest per annulii of

the amount of Plaintiff's Claims as damages, togetlier with attomey's fees. TEX.INS.CODE

§542.060.

50.    For breach of the comrnon law duty of good faith and fair dealing, Plaintiffis entitled to

compensatory damages, including all forms of loss resulting from the insurer's breach of duty,

such as additional costs, economic hardship, losses due to nonpayment of the amount the insurer

owed, exemplary damages and damages for emotional distress.

51.    For the prosecution and collection of this Claims, Piaintiff has been compelled to engage

the services of the law firms whose names are subscribed to this pleading. Therefore, Plaintiff is

entitled to recover a sum for the reasonable and necessary services of Plaintiff's attorneys in the

preparation and trial of this action, including an_y appeals to the Court of Appeals and/or the

Supreme Court of Texas.

                                               XI.
                                         .TYTRY DEIVIAND

52.    Plaintiffhereby requests a jury trial and tenders the appropriate jury fee.

                                            XI.I..
                                 REQilEST FOit DISCLOSliRE

53.    Pursuant to Texas Rule of Civil Procedure 194, Plaintiff requests that Defendants disclose

the information or material described in Rule 194.2.

                                               XIII.
                                             PI2AYE 2

54.    WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that upon trial hereof,

Plaintiff has and recovers sucli sums as would reasonably and justly compensate Plaintiff in

accordance with the rules of law and procedure, both as to actual damages, statutory penalties and

Stnle Farm Lloyds                                                                             Page 12
Case 4:19-cv-04264 Document 1-2 Filed on 10/30/19 in TXSD Page 14 of 27


                                        EXHIBIT A

interest, treble damages under the Texas Insurance Code and all punitive and exemplary damages

as may be found. In addition, Plaintiff requests the award of attorney's fees for the trial and any

appeal of this case, for all costs of Court on their behalf expended, for pre judgment and post-

judgment interest as allowed by law, and for any other and further relief, either at law or in equity,

to which Plaintiff may be justly entitled.

                                       Itespectfully submitted,

                                       TIdE BARTOAI LAW FTRNi

                                       By:     :'s.%" Wcryne 1). C'ollrrrs
                                               DANIEL, P. BARTON
                                               State Bar No.: 00789774

                                               WAYIv'E D. COLLLINS -
                                               State Bar No. 007963 84
                                                    iliCff~)ci
                                                      11
                                               S'JCC~.~        rIl Iih :V <~:'u_tiv._ !_(1;n
                                               1201 Shepherd Drive
                                               Houston, Texas 77007
                                               (713) 227-4747- Telephone
                                               (71 3) 621-5900- Fax
                                                                              _ ......W....._._..........
                                               Email for Service: eSi!`~;3.~;u~tti,b                          .          ..
                                                                                           .3i'[£13iliild"~?Y'C?tE~J_i_i}";1




Stafe Irarrn Llol:ds                                                                                                Pase 13
        Un
           o
 14,4   #114’ 4:4 0                              ‘41       4144,’          (1                         14:4     :4          4:44   —                         4,
 14     14144114                                                                                                                      14 #        rl              41141414                             1441                            —3     1441
                             ffic
                                                 ‘41       Or’             41                         4:4:     14          14, 14 0 4:3 44 L                14            444                                                                                              0          ‘0
 0      44 41,444,                               14            It          44                                                                                     0                                    ‘1141                           14     014                          1’)        4”
                                                                                                      44       40          144 41’ 4:: (:14:”               (:1       14,1441                          0,4-’                                  4:4141
        42141441                                           4’4 14          44                         41       14                  WI””,                    4-        444Ct414                                                                                             .4         4,’
        ‘1141414’                                          44,41                                                                                                  14                                              4:4                         14                           4)3        4:4
                                                                                                      14                   414        41          “4              ‘14 441     4*                       (4,               14                   144:44
           14 41 4:’                             4.4       4114            4:11                       114      14          40-.:,                           0     14314144444,4
                                         ial
 -:4          4214                                         (1444        14                            44                                                                                               0-4               4144:’014I                                        14     *4
                                                                                                               0
 0             4,1r4
               4* 44: 14
                                                          -40,
                                                           4:4,
                                                                       ‘14
                                                                       ‘4:              IT
                                                                                                      4:44
                                                                                                               :14
                                                                                                                           1’  14WL
                                                                                                                                  1444,                     1441-44414140
                                                                                                                                                                      4:’[’      4:14
                                                                                                                                                                                                       1414
                                                                                                                                                                                                       4:44,)
                                                                                                                                                                                                                         (4-41414
                                                                                                                                                                                                                         14
                                                                                                                                                                                                                                                14
                                                                                                                                                                                                                                              041                1
                                                                                                                                                                                                                                                                           4:60
                                                                                                                                                                                                                                                                           14
                                                                                                                                                                                                                                                                                  144
                                                                                                                                                                                                                                                                                  .4
               14     44’                                                           4444                                                   4:44             14 4’ 14) 41 4:—’ 14                       (4 41             (3    0 441            143
                                                           44,1                                       14       4,1                “41,14                    14.e14        01414                            41
                                                                                                                                                                                                                                                                           “14 ‘2 ‘41
                                                                                                                                                                                                                                                                           “14”
                                                Co
                  p.                                                                                  1’,      14          -4     141414                    41                L4.0414144
 4,            14,14’                                                                                                                                                                                             1:     14    1414-4         140
                                                   p                                    ‘4:                    14          144,0     14,                    4:4,4> 114 (4 4114 -4                      “1 4,1            0’ ‘3                4> “4
                                                                                        44,                                11441     444,                       141414141414                                                     ?‘
 0)                                                        1414                         -4            14      14                                                                                                            143-40            ‘1
               1444’                                                                                                          ‘0-414141                     411414,0,1441                              1421              14    014            4141
                                                           4114            4:f          14            4(0     114          144-4                            014.4403           4311                               rI
 40            144:1                                       1441            4:’                                                0:1
                                                                                                                                                                                                                         14-424:                                           41         14
 ‘A            ‘IL)                                                                                                                  14 ‘:1                 141144:)              4441044)4            4,,                  41   4414         14
                                                                           14           14                                    .0O141)                       41-41414144114                                                                                                 14         4:14
                                                                    yO
 4:1           4’                                          14414                        14                                    .4. ‘3 4:4 14                                                            14(0              1414014’                                                     4:44
 14                                                           14           61
                                                                                                                                                            140144 1414r,14                            1414                         140            144
-4                                                                                                                            ‘0     ‘4 14                  •411.’                        :44’         1444!
                                                           1414,           4:’      :4                                                     4:414:14,                              04:4    14
40             4:4                                                                                                                                                                                     •1                0 41’4t14                                         ‘14        4:40
                                                                                   ‘4:1                                                           4,..                4,41        444141414            1414             ‘014-4414
‘41           4 414                                        414-4       44’
14,           4,4 4:4                                                                                                                                                 14      ‘c’144114                1441’            -4443(3
                                                           -4          (4           41
                                                                                        ffic
                      ‘3                                                                                                                                              444           141414             43-4                  404431411
                                                           14444       4:.          0                                                                                             44:41                                                                                   4:’
4:44          4’,                                             44       0                                                                                                                  —            41414             014)        1<
4:14          -4.14                                                                                                                                                   41’         14141:3              4414              -4      14
                                                           146(0       14                                                                                             1)            r14”441                                  0064)
‘41           rIO                                                                                                                                                                                                                                                         ‘4:
                                                                                                      e
                                                       4414                                                                                                           14       1441140                 140              1444141414
0             14’,                                                                                                                                                    42                                                                                                  4’,
14            4’      44,                                                                                                                                                      1004414                 414              114’ 1441.414                                     0)
4:41          41’ ‘0                                                                                                                                                  14       11041                   414              4144114-4
                                                                                                             of
              14 14                                                                                                                                                   4,44     44   4-44               1441             1441414
              4:) 14                                                                                                                                                           41104114                4414             14       4,4114
14                 4:)
                                                                                                                     M                                            0              14,””:               41414            441 4441     4:)
                                                                                                                                                                   14          14                      14               44-441
                                                —I                                                                                                                            ‘04’414                  CLN              1444 0       -4
4:,           4,) 41                                                                                                                                               41’         140-464                    4:14          4441         141
                                                  -4                                                                                                               .4’        41          40’14        14144                         14
‘:4               14
                                                                                                                            ar
                                                  41.
                                                -441  14                                                                                                           41’         1414144’                144244’          .44
              1411                                41  41’
              4:4 144                                                                                                                                              :4          444)140                 144                    14     14
                                                                                                                                                                               14412     44            14414                         4)4
                                                                                                                                          ily                                                                                 14                                                                             14
              4114                                                                                           14      14                                            0•             14                   41444                  641    1411                                                                    4,’4
                                                                                               14            14                                                    4          -4     411414            144:4:                 ‘-3    41                                                                                 14
14            12’                                          I”Wr*                                -                    141                                                                                                                                                                                     41         4:14
              14
                                                (,     4,4                                                                                                        ‘14          014014                  144                    4,     14
                                                                                               1)
                                                                                                                                                                                                                                                                                                                               EXHIBIT A




              14-44
             0,14
                H
             0’14
             4414
                 14
                                                                                               -4
                                                                                               0
                                                                                               4)
                                                                                               4,4’
                                                                                                      Ii     :4’
                                                                                                             44,

                                                                                                              —
                                                                                                                     144
                                                                                                                     0
                                                                                                                     14
                                                                                                                     4,1
                                                                                                                                                       n
                                                                                                                                                         Bu        0
                                                                                                                                                                   44:
                                                                                                                                                                  14
                                                                                                                                                                  4)
                                                                                                                                                                 -4
                                                                                                                                                                              14414
                                                                                                                                                                              14144,,
                                                                                                                                                                                 144441.
                                                                                                                                                                                    414:414
                                                                                                                                                                                       1:0
                                                                                                                                                                                   “44441
                                                                                                                                                                                   0140
                                                                                                                                                                                                      1440
                                                                                                                                                                                                      144441
                                                                                                                                                                                                          4
                                                                                                                                                                                                      144,44
                                                                                                                                                                                                      144,4
                                                                                                                                                                                                      4414
                                                                                                                                                                                                                        14
                                                                                                                                                                                                                        :4’

                                                                                                                                                                                                                        ‘44
                                                                                                                                                                                                                              :44

                                                                                                                                                                                                                              4-3
                                                                                                                                                                                                                              14
                                                                                                                                                                                                                                     ‘1
                                                                                                                                                                                                                                     14
                                                                                                                                                                                                                                     (0,
                                                                                                                                                                                                                                     4:4
                                                                                                                                                                                                                                     14
                                                                                                                                                                                                                                                         Cl
                                                                                                                                                                                                                                                         14
                                                                                                                                                                                                                                                         4:44
                                                                                                                                                                                                                                                         44,.4
                                                                                                                                                                                                                                                                                             I”:,
                                                                                                                                                                                                                                                                                                       •
                                                                                                                                                                                                                                                                                                       ‘414
                                                                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                                                                        14
                                                                                                                                                                                                                                                                                                                        0

             4:4:14                144                                                                                                                                                                    ,—                         14.4
             4,                                                                                                                                                   14
                                                                                                                                                                             rg     4:           40   41444              :4J         CO                                                                             4,3
                     41’                                                                                                                                          4)                     411,4        4’4,14                         4144
             4,4-4
                                                 rn14                                                                                                             -:4               1421’             4414
                                                                                                                                                                                                                           414
                                                                                                                                                                                                                        41-4         14
                                                                                                                                                                                                                                                                                             4        4             14
                                                                                                                                                                  b’                6014              41440             14 0         ‘4                                                      -
                                                                                                                                                                                                                                                                                                       4,
                                                                                                                                                                               es
                                                                                                             444     143                                          4)                4114         1”   :14441                  —
             44414                                                                                                                                                                                                                                                                                 14               14
                                                                                                                                                                  14                (4           41                     *.                                                                         4
                                                       1404           14                                                                                                                                                                                                                                            4:44
                                           14          141)          414                                                                                          •                      41           14                                                                                                            44,
             — 14                                                                             o              0       0                                                              4441-4
                                           14                                                 411            ‘-4,    14                                           41)               444410            14)
                                                                                                                                                                                               sD
             14 14 444’                                                                                                                                           04                4144444
                1114                                   0413                                   14                                                                  14,
             14140                                                                                                                                                                  ‘44,-             14
                                                       -4                                     414                                                                 414               144414            44_
             14014                                        1’!                                 40
             44,14                                                                                                                                               ‘                 14044              14
                                                                                                                                                                                      411                41’
                                                                                                                                                                                                                   ist
                                                              10                                                                                                  4:               14     41          .414
             441444                                                   14
             14*4,0                                                                                                                                               14               24140               0
             4,4 41                                           0      0                                                                                            0,               4-4142             1:41
                                                                                                                                                                                                                         ric
                                                              0’    ‘4,11                                                                                         1)               44            ‘1      21                                                      14140014
             (44441
             4’,     41 14   -4                               44,
                                                                    44
                                                                                  14          1 1            J’                                                   14                     4,4                 1)
                                                                                                                                                                                                                            t                                    14 UlIt 14 414
                                                                                                                                                                                                                                                                 4) ‘.3  14
                              62                                     -4’
                                                                                                                                                                                   41 0 44’
                                                                                               CL                                                                 4,3              41’ ‘- 41                 14                                                  14                                         4,
             14 041          6”                               o      o            41)          4,                                                                -4                rIO,”                     14
                                                                                                                                                                                                                                     C                          4’  44fl%t
             44’ 44, 4)      ‘14                              -4     14           14,         “4                                                                                                                                                                                                            ‘4,
             4141                                                                                                                                                                  1414)0                    64                                                  04141 14’441
                                                                                  14                                                                             41,’              (1                                                                            01444144                        4114
             14144:                                           4:’                                                                                                                                41          ‘4:
                114                                           444
                                                                                                                                                                 44                411414                    44                                                      4:444-41
                                                                     0            ft1                                                                            :4                0’444                                                                             ‘.34,4                      :44
                                                             4,,     4,41                                                                                                          144:4-4
                                                                                                                                                                                                                                            l er
                                                                                                                                                                 14,                                         fl                                                  4:414      4:14.4
             14’ 14                                                                                                                                                                                                                             k                4,4 4-’ (1 4.4 ,.44             *
                 14                                                                                                                                                                                          4:’
         ‘4:     44:                                                                                                                                             44                14140,                    41                                                      q o o
                                                              40     14’                                                                                         411               :44314                    04                                                      -,‘42 4141
         4, ‘1                                                41     14                                                                                          64                                                                                                      1441                    4”
         -414,14                                             -4                                                                                                                    1(0                       0.
         ‘14     (0                                                                                                                                                                      p1:4                                                                        4_I 41
         444 14, 41                                           •      110                                                                                                           ‘142140                   (4                                                      041 44
                                                       -             14:          ‘4                                                                                               404111                    14                                                                 4,’
         14442 44,                                                   14           LI                                                                                               11
             “0                                                      14                                                                                                                                      14
                                                                                  0                                                                                                4114-4                    44                                                      4141(4
         C4 ‘14 4:!                                                  (I           :44                                                                                                                                                                                                            -4
                                                                                                                                                                                                                                                                                                                                                                        Case 4:19-cv-04264 Document 1-2 Filed on 10/30/19 in TXSD Page 15 of 27




         14                                                                                                                                                                        14014                     4)                                                        1414
                                                                     4:’                                                                                                           41,4:-,                                                                             ‘442
             1) (0                                                   C                                                                                                                                                                                                  14444
         41 04 4:1’                                                  41                                                                                                            0144)                     14
                                                                                  4:,                                                                                              ‘‘                                                                                   4:44 (4
         14014                                                                                                                                                                                               F
         14 44 4)                                                                                                                                                                  •“244
            41114
                                                                                                                                                                                                           44
                                                                                                                                                                                                           4:4
                                                                                                                                                                                                                                                                                                                                                    Filed: 10/3/2019 10:51 AM
                                                                                                                                                                                                                                                                                                                                                           By: Lewis John-Miller
                                                                                                                                                                                                                                                                                                                                                       Envelope No. 37349209
                                                                                                                                                                                                                                                                                                                                  Marilyn Burgess - District Clerk Harris County
                                                                                                                                                                                                                                                                                                                                                            10/3/2019 10:51 AM
     Case 4:19-cv-04264 Document 1-2 Filed on 10/30/19 in TXSD Page 16 of 27


                                            EXHIBIT A
                                   IN THE 55TH JUDiCiAL DISTRICT
                                       HARRIS COUNTY, TEXAS

                                          go:
                                        SANDRA FORBES, ET AL
                                                 VS
                                         STATE FARM LLOYDS

                                                    RETURN




                                                                                                k
                                                                                            l er
Came to my hand:           101112019           at    10:50      o’clock    A.M.      •   the following




                                                                                         C
                                           ,

specifiJ docurnenta:




                                                                                     t
                                                                                  ric
     •   Citation




                                                                              ist
     •   Plaintiff’s Original Petition
     •   Jury Demanu




                                                                          sD
     •   Request for Disclosure




                                                                     es
and executed by me on:           I Jt;p                ,   at   J%çj      o’clock                 ,   at




                                                                    rg
211 E. ZTh STREET SUITE 620 AUSTIN TX 78701 Within the count of TRAVIS by
                                                                Bu
delivering to STATE FARM LLOYDS by delivering to its registere agent
CORPORATION SERVICE COM                   by delivering to
                                                             n
employee/m   an ag in g     t,
                        agen in pers on , a true copy of the above specified documents
                                                       ily

having first endorsed on such copy the date of delivery.
                                                     ar



I am over the age of 18, not a party to nor interesterj in the Outcome of the above numbered suit and I
                                                    M




declare under penalty of perjuey that the foregoing is true and correct.
                                               of




                                                                I
                                          e
                                     ffic




                                                     Authorized Pson:4//1         Mrki; PL
                                yO




                                                     Expiration Date;
                              p




STATE OF TEXAS
                           Co




                       }
                                               VERIFICATION
                         
                     ial




Before me, a nota public, on this day pereanauy appea the above named Authorjz person, knw
                ffic




to me to be the person whose name is subscribed to the foregoing document and, being by me flrst duly
Sworn, declared that the statemen and facts therein contafrj are withIn hislher per,I knowledge
            o




and experience to be true and corre Given under my hand and seal of Office on this the Jday of
         Un




                -r
---




                                                                            t%L
                                                     UblfT
     Case 4:19-cv-04264 Document 1-2 Filed on 10/30/19 in TXSD Page 17 of 27                            10/17/2019 5:16 PM
                                                                              Marilyn Burgess - District Clerk Harris County
                                                                                                   Envelope No. 37758242
                                                                                                        By: Justin Fitzgerald
                                         EXHIBIT A                                              Filed: 10/17/2019 5:16 PM

                                    CAUSE NO. 2019-68601

SANDRA FORBES, GILLERMO MUSSO,                         §        IN THE DISTRICT COURT
WILLIAM COLLINS AND ABRAHAM                            §
AGUIRRE                                                §
                                                       §
V.                                                     §        HARRIS COUNTY, TEXAS
                                                       §
STATE FARM LLOYDS                                      §        55TH JUDICIAL DISTRICT

              DEFENDANT STATE FARM LLOYDS’ ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, STATE FARM LLOYDS (hereinafter, “State Farm”), Defendant in the

above-entitled and numbered cause, and files its Original Answer to the allegations contained in

Plaintiffs’ Petition, and all subsequent amended or supplemental petitions filed against it and would

show as follows:

                                            I.
                                      GENERAL DENIAL

       1.      State Farm generally denies all of the material allegations contained in Plaintiffs’

Original Petition, and any amendments thereto, and demands strict proof thereof as allowed under

the laws of the State of Texas. By this general denial, State Farm would require Plaintiffs to prove

every fact to support the claims in Plaintiffs’ Original Petition, and any amendments thereto, by a

preponderance of the evidence.

                                                 II.

                                           DEFENSES

       2.      Policy Coverage Provisions. Under the Insuring Agreement, Plaintiffs bear the

burden to prove damage resulting from an occurrence of accidental direct physical loss to the insured

property during the policy period. Plaintiffs lack proof that any additional damages resulted from

any accidental direct physical loss during the policy period.
    Case 4:19-cv-04264 Document 1-2 Filed on 10/30/19 in TXSD Page 18 of 27


                                           EXHIBIT A
        3.      Payment. State Farm is entitled to an offset or credit against Plaintiffs’ damages, if

any, in the amount of all payments State Farm has made to or on behalf of Plaintiffs under the Policy

in connection with the damages and the insurance claim that give rise to Plaintiffs’ claims in this

lawsuit.

        4.      Deductible/Offset. State Farm is entitled to on offset or credit against Plaintiffs’

damages, if any, in the amount of Plaintiffs’ deductible.

        5.      Limit of Liability. State Farm’s liability, if any, is limited to the amount of the

Policy limits under the subject Policy, pursuant to the “Limit of Liability” and other clauses

contained in the Policy sued upon.

        6.      Failure of Policy Considerations/Conditions Precedent. State Farm hereby asserts

all conditions of the Policy at issue including but not limited to all terms, deductibles, limitations,

exclusions, and all “duties after loss.” Specifically, Plaintiffs have failed to satisfy the conditions of

the Policy requiring Plaintiffs to preserve evidence of the damage, to provide evidence when

reasonably requested, and to mitigate further damage. The Policy states:

                                   SECTION I – CONDITIONS

                2.      Your Duties After Loss. After a loss to which this insurance may
                        apply, you shall see that the following duties are performed:
                a.      give immediate notice to us or our agent…
                b.      protect the property from further damage or loss, make reasonable
                        and necessary temporary repairs required to protect the property,
                        keep an accurate record of repair expenditures;
                                            * * * * *
                d.      as often as we reasonably require:
                        (1)     exhibit the damaged property;
                        (2)     provide us with records and documents we request and permit
                                us to make copies
                        (3)     submit to and subscribe, while not in the presence of any
                                other insured:
                                (a) statements; and
                                (b) examinations under oath….
    Case 4:19-cv-04264 Document 1-2 Filed on 10/30/19 in TXSD Page 19 of 27


                                          EXHIBIT A
       7.      Pre-Existing Damages. Plaintiffs’ claims are barred, in whole or in part, because the

damages and losses alleged in Plaintiffs’ Petition, none being admitted, pre-existed the alleged

occurrence of wind, hail, or wind-driven rain.

       8.      Normal Wear and Tear. Plaintiffs’ claims are barred, in whole or in part, because

the damages and losses alleged in Plaintiffs’ Petition, none being admitted, were proximately

caused, in whole or in part, by normal wear and tear. The Policy states:

                             SECTION I – LOSSES NOT INSURED

               1.       We do not insure for any loss to the property described in Coverage A
                    which consists of, or is directly and immediately caused by, one or more
                    of the perils listed in items a. through n. below, regardless of whether the
                    loss occurs suddenly or gradually, involves isolated or widespread
                    damage, arises from natural or external forces, or occurs as a result of any
                    combination of these:
                                                  * * * * *
                    g. wear, tear, marring, scratching, deterioration, inherent vice, latent
                        defect or mechanical breakdown;
                                                  * * * * *
                    i. mold, fungus or wet or dry rot….

                    l. settling, cracking, shrinking, bulging, or expansion of pavements,
                       patios, foundation, walls, floors, roofs, or ceilings.

               3.       We do not insure under any coverage for any loss consisting of one
                    or more of the items below. Further, we do not insure for loss
                    described in paragraphs 1.and 2. immediately above regardless of
                    whether one or more of the following: (a)directly or indirectly cause,
                    contribute to or aggravate the loss; or (b) occur before, at the same
                    time, or after the loss or any other cause of the loss:

                    b. defect, weakness, inadequacy, fault or unsoundness in:

                           (2) design, specifications, workmanship, construction,
                               grading, compaction;

                           (3) materials used in construction or repair; or

                           (4) maintenance;

                    c. weather conditions.
    Case 4:19-cv-04264 Document 1-2 Filed on 10/30/19 in TXSD Page 20 of 27


                                         EXHIBIT A
       9.      Flood, Surface Water or Neglect. Plaintiffs’ claims are barred, in whole or in part,

because the damages and losses alleged in Plaintiffs’ Petition, none being admitted, were

proximately caused, in whole or in part, by flood, surface water or neglect. The policy states:

                             SECTION I – LOSSES NOT INSURED

               2.       We do not insure under any coverage for any loss which would not
                    have occurred in the absence of one or more of the following excluded
                    events. We do not insure for such loss regardless of: (a) the cause of the
                    excluded event; or (b) other cause of the loss; or (c) whether other causes
                    acted concurrently or in any sequence with the excluded event to produce
                    the loss; or (d) whether the event occurs suddenly or gradually, involves
                    isolated or widespread damage, arises from natural forces, or occurs…
                                                 * * * * *
                    c. Water Damage, meaning:
                        (1)      Flood, surface water, waves, tidal water, tsunami, seiche,
                                 overflow of a body of water, or spray from any of these, all
                                 whether driven by wind or not;

                       (2)     water or sewage from outside the residence premises
                               plumbing system that enters through sewers or drains, or
                               water which enters into and overflows from within a sump
                               pump, sump pump well or any other system designed to
                               remove subsurface water which is drained from the
                               foundation area…

                       (3)     water the below the surface of the ground, including water
                               which exerts pressure on, or seeps or leaks through a
                               building, sidewalk, driveway, foundation, swimming pool or
                               other structure; or

                       (4)     material carried or otherwise moved by any of the water, as
                               described in paragraphs (1) through (3) above.

                                              * * * * *
                    d. Neglect, meaning neglect of the insured to use all reasonable means
                       to save and preserve the property at and after the time of a loss, or
                       when property is endangered.
    Case 4:19-cv-04264 Document 1-2 Filed on 10/30/19 in TXSD Page 21 of 27


                                           EXHIBIT A
          10.   Personal Property. Plaintiffs’ claims are barred, in whole or in part, because the

damages and losses alleged in Plaintiffs’ Petition, none being admitted, were not proximately

caused, in whole or in part, by a wind or hail created opening in the roof or a wall. The policy

states:

                COVERAGE B - PERSONAL PROPERTY

                We insure for accidental direct physical loss to property described in
                Coverage B caused by the following perils, except as provided in SECTION
                I - LOSSES NOT INSURED:

                 d.      Windstorm or hail. This peril does not include loss to property
                         contained in a building caused by rain, snow, sleet, sand or dust.
                         This limitation does not apply when the direct force of wind or hail
                         damages the building causing an opening in a roof or wall and the
                         rain, snow, sleet, sand or dust enters through this opening.


                SECTION I - LOSSES NOT INSURED

                2.        We do not insure under any coverage for any loss which would not
                      have occurred in the absence of one or more of the following excluded
                      events. We do not insure for such loss regardless of: (a) the cause of the
                      excluded event; or (b) other causes of the loss; or (c) whether other
                      causes acted concurrently or in any sequence with the excluded event to
                      produce the loss; or (d) whether the event occurs suddenly or gradually,
                      involves isolated or widespread damage, arises from natural or external
                      forces…

          11.   Bona Fide/Legitimate Dispute. A bona fide and legitimate dispute exists precluding

Plaintiffs’ recovery of damages under extra-contractual theories including the common law duty of

good faith and fair dealing, and for violations of the Texas Insurance Code or any other statutory or

common law authority.

          12.   No Waiver. Plaintiffs’ claims are barred, in whole or in part, because State Farm did

not waive any of its rights under the Policy. The Policy states: “A waiver or change of any provision
    Case 4:19-cv-04264 Document 1-2 Filed on 10/30/19 in TXSD Page 22 of 27


                                          EXHIBIT A
of this policy must be in writing by [State Farm] to be valid. State Farm made no such waiver in this

case.

        13.     Cap on Punitive Damages. Texas Civil Practice and Remedies Code §41.001, et.

seq., applies and punitive damages awarded, if any, are subject to the statutory limit set forth therein,

other applicable statutory authority, and common law. Further, unless Plaintiffs prove State Farm’s

liability for punitive damages, and the amount of punitive damages, if any, by clear and convincing

evidence, any award of punitive damages would violate State Farm’s due process rights guaranteed

by the Fourteenth Amendment to the United States Constitution and by Section 19 of Article 1 of the

Texas Constitution.

        14.     Written Notice of Claim. Defendant specifically denies that Plaintiffs provided

State Farm with “notice of claim” pursuant to §§ 542.051(4) and 542.055(a) of the Texas Insurance

Code. The statute specifically states “‘[n]otice of a claim’ means any written notification provided

by a claimant to an insurer that reasonably apprises the insurer of the facts relating to the claim.”

TEX. INS. CODE § 542.051(4). Because written notification was not provided by Plaintiffs, they are

barred from recovering under Chapter 542 of the Texas Insurance Code. Defendant also specifically

denies that the Policy obligated State Farm to inform Plaintiffs that written notice of the claim was

required, and Defendant specifically denies that it was under any duty to provide notice regarding

the applicability of Chapters 541 or 542 of the Texas Insurance Code.

        15.     Chapter 542A. Defendant asserts the limitations on the recovery of attorneys’ fees,

if any, as per TEX. INS. CODE § 542A.007.

                                              III.
                                        RIGHT TO AMEND

        16.     State Farm reserves the right to amend this Original Answer pursuant to the Texas

Rules of Civil Procedure.
    Case 4:19-cv-04264 Document 1-2 Filed on 10/30/19 in TXSD Page 23 of 27


                                         EXHIBIT A
                                              IV.
                                         JURY DEMAND

       17.     State Farm demands a trial by jury pursuant to Texas Rule of Civil Procedure 216.

       WHEREFORE, PREMISES CONSIDERED, Defendant, STATE FARM LLOYDS,

respectfully requests that upon final trial and hearing hereof, that Plaintiffs take nothing and that

Defendant recover its costs, fees, and expenses, and for such other further relief to which Defendant

may show itself to be justly entitled, both in law and at equity.

                                              Respectfully submitted,

                                              GERMER PLLC


                                              By:____________________________
                                                 DALE M. “RETT” HOLIDY
                                                 State Bar No. 00792937
                                                 America Tower
                                                 2929 Allen Parkway, Suite 2900
                                                 Houston, Texas 77019
                                                 (713) 650-1313 - Telephone
                                                 (713) 739-7420 - Facsimile
                                                 rholidy@germer.com

                                              ATTORNEY FOR DEFENDANT,
                                              STATE FARM LLOYDS

                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument has been served on
all counsel of record on this 17th day of October, 2019.

       Daniel P. Barton                                       VIA E-SERVICE
       Wayne D. Collins
       The Barton Law Firm
       1201 Shephard Drive
       Houston, Texas 77007
       dbarton@bartonlawgroup.com
       wcollins@bartonlawgroup.com


                                              DALE M. “RETT” HOLIDY
Summary Filling                                                          Page 1 of 3
     Case 4:19-cv-04264 Document 1-2 Filed on 10/30/19 in TXSD Page 24 of 27


                              EXHIBIT A
         Envelope ID :37758242


 Case Number : 201968601


 Case Type

  Jurisdiction : Harris County - 55th Civil District Court              Case Category : Civil - Contract

  Case Type : Insurance                                                 Filer Type : Attorney

  Payment Account: File & ServeXpress CC                                Attorney : James Tatem

  Case Number: 201968601

  Client Matter ID: 99829                                               Date Filed: 10/17/2019 05:16:39 PM




 Parties              6

          Sending Party                        Party Type                           Name                     Address

                                                                        STATE FARM LLOYDS BY S
                                     Registered Agent                   ERVING ITS REGISTERED A
                                                                        GENT NA

                                    Defendant / Respondent             STATE FARM LLOYDS NA

                                     Plaintiff / Petitioner / Old Nam
                                                                        AGUIRRE ABRAHAM
                                     e

                                     Plaintiff / Petitioner / Old Nam
                                                                        COLLINS WILLIAM
                                     e

                                     Plaintiff / Petitioner / Old Nam
                                                                        MUSSO GILLERMO
                                     e

                                     Plaintiff / Petitioner / Old Nam
                                                                        FORBES SANDRA
                                     e




https://www.fileandservetexas.com/Efile/CompleteFiling                                                             10/22/2019
Summary Filling                                                          Page 2 of 3
     Case 4:19-cv-04264 Document 1-2 Filed on 10/30/19 in TXSD Page 25 of 27


                                                         EXHIBIT A
 Documents

                Filing     Filing        Original     Converted    Stamped      Optional    Document      Document
   Status                                                                                                                   Fees
                Code     Description    Document      Document     Document     Services    Category      Description

              Answer/
              Respons
  Accepte     e / Waiv
                         Defendant's    FORBES-                    FORBES-                  Answer to     Defendant's
  d           er (Lead
                         Original Ans   Answer S                   Answer S                 Original P    Original Ans    $0.00
  ( 10/18/2   Docume
                         wer            FL.pdf                     FL.pdf                   etition       wer
  019 )       nt)
              Note to
              Clerk:




 Responsible for Filing Fees : STATE FARM LLOYDS NA
 Send Accepted Notifications To:

 Service Contact 9

      e-Serve             Name          Email Address        Public           Attached To            Status       Date Opened

                                        adrianl@proacti
        No           Adrian Lira                              Yes                                                Unopened
                                        velegal.com

                                        azayas@germe                      STATE FARM L
        No           Amber Zayas                              No                                                 Unopened
                                        r.com                             LOYDS NA

                     Christine Herna    chernandez@g                      STATE FARM L
        No                                                    No                                                 Unopened
                     ndez               ermer.com                         LOYDS NA

                     Cynthia Wallac     cwallace@germ                     STATE FARM L
        No                                                    No                                                 Unopened
                     e                  er.com                            LOYDS NA

                     Dale Marett Holi   rholidy@germe                     STATE FARM L
        No                                                    Yes                                                Unopened
                     dy                 r.com                             LOYDS NA

                                        dbarton@barto
        Yes          Daniel Barton                            Yes                             Sent               Unopened
                                        nlawgroup.com

                                        elopez@germe                      STATE FARM L
        No           Erika Lopez                              No                                                 Unopened
                                        r.com                             LOYDS NA

                     James Alexand      jtatem@germer.                    STATE FARM L
        No                                                    Yes                                                Unopened
                     er Tatem           com                               LOYDS NA

                     Wayne Donald       wcollins@barto                                                           10/17/2019 5:2
        Yes                                                   Yes                             Sent
                     Collins            nlawgroup.com                                                            4:07 PM




https://www.fileandservetexas.com/Efile/CompleteFiling                                                                   10/22/2019
Summary Filling                                                          Page 3 of 3
     Case 4:19-cv-04264 Document 1-2 Filed on 10/30/19 in TXSD Page 26 of 27


                                               EXHIBIT A

 Fees Calculation

  Allowance Charge Reason                                    Amount

                               Total Provider Tax Fees($)     $0.18

                            Total Provider Service Fees($)    $2.24

                              Total Court Service Fees($)     $0.00

                                Total Service Tax Fees($)     $0.00

                            Total Filing & Service Fees($)    $0.00

                                Total Court Filing Fees($)    $0.00

                                 Total Court Party Fees($)    $0.00

                                 Total Court Case Fees($)     $0.00

                                     Convenience Fee($)       $0.07

                                            Total Fees($)     $2.49




https://www.fileandservetexas.com/Efile/CompleteFiling                    10/22/2019
              Case 4:19-cv-04264 Document 1-2 Filed on 10/30/19 in TXSD Page 27 of 27

HCDistrictclerk.com                 FORBES, SANDRA vs. STATE FARM LLOYDS                  10/30/2019
                                    Cause: 201968601EXHIBIT
                                                       CDI: 7 A Court: 055

DOCUMENTS
Number           Document                                                    Post Date         Pgs
                                                                             Jdgm
87669783         Defendant State Farm Lloyds' Original Answer                     10/17/2019   7
87429500         Citation Return State Farm Lloyds                                10/03/2019   2

87328609         Civil Process Pick-Up Form                                       09/24/2019   1
87239492         Plaintiff's Original Petition                                    09/20/2019   13
                 Plaintiff's Original Petition                                    09/20/2019

·> 87239493      Civil Process Request Form                                       09/20/2019   1
                 Civil Process Request Form                                       09/20/2019
87239492         Plaintiff's Original Petition                                    09/20/2019   13
·> 87239493      Civil Process Request Form                                       09/20/2019   1
